internal_revenue_service number release date ------------------------ ----------------- --------------------- -------------------------------------------- in re ------------------------------- ------------------------------------------------ ------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ ----------------- telephone number --------------------- refer reply to cc psi b04 plr-126580-10 date date legend taxpayer taxpayer son trust date date year v w x y z --------------------------------------------------- -------------------------------------------- ------------------------- ------------------------------------------------------------------------------ -------------------------- ------------------ -------------------------- ------- -------- --------- ----- --------- -------- dear ------------------------ this letter responds to the letter dated date and subsequent correspondence submitted by your authorized representative requesting a ruling determining the amount of generation-skipping_transfer gst_exemption as defined by sec_2631 of the internal_revenue_code that was allocated to amounts taxpayer and taxpayer transferred to trust in year a year after date the facts and representations submitted are as follows in year on date taxpayer formed trust article i paragraph of trust provides that during son’s lifetime the trustee may distribute net_income and corpus of trust to provide for the health support maintenance and or education of son son’s wife and or son’s then living issue the trustee is authorized to make payments in such proportions as the trustee deems advisable the trustee is not required to equalize distributions among beneficiaries income not distributed in any year is to be added to corpus plr-126580-10 article i paragraph provides that after the youngest of son’s then living children attains age and son’s issue have either withdrawn or received a certain portion of trust’s assets son may exercise an intervivos limited power to appoint trust corpus to any one or more of taxpayer 1’s issue and or their spouses son may not exercise this power in favor of his estate his creditors or the creditors of his estate or in a manner that would discharge any of his support contractual or other obligations article i paragraph provides that son has a testamentary limited power to appoint trust corpus to beneficiaries of his choosing these beneficiaries however cannot include his estate his creditors or the creditors of his estate article i paragraph provides that upon son’s death trust corpus not otherwise appointed is to be divided per stirpes into shares for son’s then living issue these shares are to be held as separate trusts the terms of these trusts provide that until the beneficiary of the trust attains age the trustee may distribute net_income and corpus to provide for the beneficiary’s health support maintenance and education income not distributed in any year is to be added to principal when the beneficiary attains age trust corpus is distributed free of trust to the beneficiary if the beneficiary dies before attaining age the beneficiary has a testamentary limited power to appoint trust corpus to any one or more of taxpayer 1’s issue the beneficiary may not exercise this power in favor of his or her estate his or her creditors or the creditors of his or her estate assets not appointed are to be distributed free of trust to the beneficiary’s then living issue if any per stirpes but if no living issue then in equal shares to each of the beneficiary’s then living siblings who are son’s issue and the then living issue collectively of each of the beneficiary’s deceased siblings who are son’s issue if any per stirpes but if none then to son’s then living issue if any per stirpes but if none then to son’s wife if she is living and married to son at son’s death but if not then to taxpayer 1’s then living issue per stirpes article ii provides that when a person makes an intervivos transfer of assets to trust son and each of his then living issue have the right to withdraw a fraction of the transferred assets the numerator of this fraction is one and the denominator of the fraction is one plus the number of son’s then living issue who have not been excluded pursuant to article ii paragraph from withdrawing a portion of the transferred assets article ii paragraph provides that a person transferring assets to trust may a exclude any person who would otherwise have a withdrawal right from exercising that right as to such transferred assets b increase or decrease the amount or fraction of the transferred assets that would otherwise be subject_to a withdrawal right and c change the period during which any person would otherwise be entitled to exercise his or her withdrawal right plr-126580-10 on date taxpayer sec_1 and each transferred dollar_figurev to trust in the same year on date taxpayer sec_1 and each transferred dollar_figurew to trust with respect to the total amount of these transfers dollar_figurev plus dollar_figurew taxpayer sec_1 and authorized son to withdraw dollar_figurey son’s dollar_figurey withdrawal right and each of son’s three children to withdraw dollar_figurez children’s dollar_figurez withdrawal right son and his three children did not exercise their withdrawal rights taxpayer sec_1 and retained tax professionals to prepare their year form sec_709 united_states gift and generation-skipping_transfer_tax returns the form sec_709 were timely filed on these forms each taxpayer consented under sec_2513 to treat the gifts made by each in year as made by both of them the form sec_709 did not report a portion equal to dollar_figurex of the transfer of dollar_figurew that taxpayer sec_1 and made to trust on date on the forms no gst_exemption was allocated to the portion of the taxpayers’ transfers represented by son’s dollar_figurey withdrawal right in addition because the forms did not report dollar_figurex of the dollar_figurew the taxpayers transferred to trust on date no gst_exemption was allocated to the dollar_figurex transfers with respect to the portion of the taxpayers’ transfers represented by children’s dollar_figurez withdrawal rights the forms reflected an election under sec_2632 to have the sec_2632 automatic allocation rules not apply to these transfers an allocation of their respective gst_exemption equal to the amount of these transfers and a formula allocation of their respective gst_exemption in an amount necessary to produce an inclusion_ratio which was closest to or equal to zero taxpayer sec_1 and are requesting rulings that sec_2632 automatically allocated their respective gst_exemption to the portion of their transfers represented by son’s dollar_figurey withdrawal right as well as their transfers of dollar_figurex that they did not report on their respective form sec_709 and that their respective gst_exemption was timely allocated to the portion of their transfers represented by children’s dollar_figurez withdrawal rights law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 in effect at the time of the transfers provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of plr-126580-10 dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 generally provides that the term gst_trust means a_trust that could have a gst with respect to the transferor except in certain circumstances sec_2632 further provides that for purposes of sec_2632 the value of transferred property shall not be considered to be includible in the gross_estate of a non-skip_person or subject_to a right of withdrawal by reason of such person holding a right to withdraw so much of such property as does not exceed the amount referred to in sec_2503 with respect to any transferor and it shall be assumed that powers of appointment held by non-skip persons will not be exercised sec_2632 and ii provide that an individual may elect to have the automatic allocation rule contained in sec_2632 not apply to an indirect_skip or to any or all transfers made by such individual to a particular trust sec_2632 provides that an election under sec_2632 shall be deemed to be timely if filed on a timely filed form_709 for the calendar_year in which the transfer was made or deemed to have been made pursuant to sec_2032 or on such later date or dates as may be prescribed by the secretary sec_2632 provides that an election under sec_2632 may be made on a timely filed form_709 for the calendar_year for which the election is to become effective sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides in part that an indirect_skip is a transfer of property to a gst_trust as defined in sec_2632 provided that the transfer is subject_to gift_tax and does not qualify as a direct_skip in the case of an indirect_skip made after date to which sec_2642 does not apply the transferor’s unused gst_exemption is automatically allocated to the property transferred but not in excess of the fair_market_value of the plr-126580-10 property on the date of the transfer the automatic allocation is effective whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates sec_26_2632-1 provides in part that a transferor may prevent the automatic allocation of gst_exemption elect out with respect to any transfer or transfers constituting an indirect_skip made to a_trust a transferor may elect out with respect to one or more or all current-year transfers made by the transferor to a specified trust or trusts sec_26_2632-1 provides in part that to elect out the transferor must attach a statement election out statement to a form_709 filed within the time period provided in paragraph b iii c of this section the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers sec_26_2632-1 provides in part that to elect out the form_709 with the attached election out statement must be filed on or before the due_date for timely filing of the form_709 for the calendar_year in which the first transfer to be covered by the election out was made sec_26_2632-1 provides in part that an election out does not affect the automatic allocation of gst_exemption to any transfer not covered by the election out statement an election out does not prevent the transferor from allocating the transferor's available gst_exemption to any transfer covered by the election out either on a timely filed form_709 reporting the transfer or at a later date in accordance with the provisions of paragraph b of this section sec_26_2632-1 provides in part that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is being made the amount of gst_exemption allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation the allocation should also state the inclusion_ratio of the trust after the allocation except as otherwise provided in this paragraph an allocation of gst_exemption may be made by a formula eg the allocation may be expressed in terms of the amount necessary to produce an inclusion_ratio of zero with respect to a timely allocation an allocation of gst_exemption becomes irrevocable after the due_date of the return sec_26_2632-1 provides in part that an allocation of gst_exemption is effective as of the date of any transfer if the form_709 on which it is made is timely filed a timely allocation if more than one timely allocation is made the earlier plr-126580-10 allocation is modified only if the later allocation clearly identifies the transfer and the nature and extent of the modification for purposes of this paragraph b ii the form_709 is deemed filed on the date it is postmarked to the internal_revenue_service address as directed in forms or other guidance published by the service sec_2642 provides that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a form_709 filed on or before the date prescribed by ' b for such transfer or is deemed to be made under sec_2632 or c b a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 and b such allocation shall be effective on and after the date of such transfer based upon the facts submitted and the representations made trust’s terms satisfy the definition of a gst_trust under sec_2632 therefore the transfers taxpayer sec_1 and made to trust in year satisfy the definition of indirect skips under sec_2632 and sec_26_2632-1 accordingly pursuant to sec_2632 the gst_exemption of taxpayer sec_1 and was automatically allocated to the portion of their transfers represented by son’s dollar_figurey withdrawal right effective as of the dates of transfer further their gst_exemption was automatically allocated to the dollar_figurex transfers effective as of the dates of transfer pursuant to sec_26_2632-1 providing that the automatic allocation is effective whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates with respect to the portion of the taxpayers’ transfers represented by children’s dollar_figurez withdrawal rights taxpayer sec_1 and elected under sec_2632 to have the sec_2632 automatic allocation rules not apply to these transfers on their respective form sec_709 taxpayers however timely allocated their gst_exemption to these transfers under sec_26_2632-1 the timely allocation was effectuated when taxpayer sec_1 and provided on their form sec_709 that their respective gst_exemption was to be allocated in an amount equal to the amount of these transfers and by a formula designed to allocate as much gst_exemption to these transfers as was necessary to produce an inclusion_ratio which was closest to or equal to zero these timely allocations were effective as of the dates of transfer pursuant to sec_26_2632-1 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling s in this letter pertaining to the federal estate and or generation-skipping_transfer_tax apply only to the extent that the relevant sections of the internal_revenue_code are in effect during the period at issue this ruling is directed only to taxpayer sec_1 and sec_6110 provides that it may not be used or cited as precedent plr-126580-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by taxpayer sec_1 and and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow leslie h finlow senior technician reviewer branch passthroughs special industries
